Citation Nr: 1824052	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disorder (claimed as a right arch sprain). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1983 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for entitlement to service connection a left ankle injury, a left arch sprain, and a right arch sprain (right foot disorder).  

In October 2015 and June 2017, the appeal was remanded for further development.

In a February 2018 rating decision, the RO granted the Veteran's claims for entitlement to service connection for pes planus, left foot(claimed as left arch sprain), and for chronic left ankle sprain (claimed as left ankle injury).  As this action represents a full grant of benefits, these claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).


FINDING OF FACT

The evidence supports a finding that the Veteran's plantar fasciitis of the right foot is related to a disease or injury incurred in or aggravated by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for plantar fasciitis of the right foot have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

A.  Legal Principles and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

B. Analysis

The Veteran contends that he is entitled to service connection for a right foot disorder, as due to his military service he suffers from constant pain in his right foot.

With respect to the first element of service connection, a current disability, the Veteran has been diagnosed with pes planus of the right foot and plantar fasciitis of the right foot.  See July 2017 VA Foot Conditions Disability Benefits Questionnaire (DBQ).  Thus, the first element of service connection is satisfied. 

With respect to the second element of service connection, in-service incurrence aggravation of a disease or injury, the Veteran's service treatment records reflect that on April 24, 1984, he was treated for right foot pain after sustaining an injury while playing basketball.  Thus, the second element of service connection is satisfied. 

Therefore, the dispositive issue in this case is with respect to the third element, a causal relationship, i.e., nexus between the claimed in-service disease or injury and the current disability.  The Board finds that the medical evidence of record supports a finding of a nexus between the Veteran's right foot disorder and his active service.

Here, based on the results of the Veteran's July 2017 Foot Conditions DBQ, the VA examiner provided an associated medical opinion in July 2017.  As previously mentioned, the VA examiner diagnosed the Veteran with two foot disabilities, pes planus and plantar fasciitis.  In regards to the Veteran's right foot pes planus, the VA examiner opined that the Veteran's right foot pes planus is less likely than not due to or a result of the Veteran's service.  

However, in regards to the Veteran's right plantar fasciitis, the VA examiner opined that this condition is at least as likely as not related to active service due to the Veteran's extended periods of marching, running, and standing during his military service.  

The VA examiner explained that plantar fasciitis occurs when the strong band of tissue that supports the arch of a person's foot becomes irritated and inflamed.  The plantar fascia is designed to absorb the high stresses and sprains placed on the feet.  However, sometimes too much pressure damages or tears the tissues.  The body's natural response to injury is inflammation, which results in heel pain and stiffness of the plantar fasciitis.  The VA examiner also noted many factors can make a person more prone to this condition, such as tighter calf muscles that make it difficult to flex the foot and bring the toes to the shin, obesity, very high arch, repetitive impact activity (running/sports), or new and increased activity.  Thus, based on the Veteran's extended periods of marching, running, and standing during service, the VA examiner concluded that the Veteran's plantar fasciitis of the right foot is at least as likely as not related to his service. 

Based on the foregoing, the Board finds that the July 2017 VA medical opinion, which is based on sufficient facts and data and includes a well-reasoned rationale, supports a finding that the Veteran's plantar fasciitis of the right foot is at least as likely as not related to his military service.  As such the claim should be granted. 



ORDER

Entitlement to service connection for a plantar fasciitis of the right foot is granted. 






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


